                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-141-FDW

HAROLD DEAN DEESE, JR.,                   )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
KODY HUGHES, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Defendants Kody Hughes, Garren Vance, and

Alisha Hicks’ Motion to Dismiss All Claims, (Doc. No. 15), in which they seek dismissal of the

Complaint in its entirety pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure because

Plaintiff has failed to exhaust his administrative remedies.

       I.      BACKGROUND

       On May 16, 2018, Plaintiff filed pro se civil rights suit pursuant to 42 U.S.C. § 1983 for

incidents that allegedly occurred at the Mountain View Correctional Institution. (Doc. No. 1). The

Complaint passed initial review on claims of excessive force/failure to intervene against

Defendants Hicks, Hughes, and Vance, and the remaining claims were dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and (ii). (Doc. No. 7). NCDPS returned executed waivers of service for

Defendants on October 15, 2018, and they filed the instant Motion to Dismiss on December 14,

2018. On December 18, 2018, the Court mailed Plaintiff a Notice pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975) informing him of the importance of responding to

Defendants’ Motion, (Doc. No. 17), and Plaintiff has filed a Response, (Doc. No. 20).


                                                 1
(1)    Complaint (Doc. No. 1)

       In the verified Complaint, Plaintiff alleges that he was being escorted to segregation at

around 11:00 or 11:30 PM on April 25, 2018, by Hughes, Vance, and Hicks. He was handcuffed

behind his back and Hughes and Vance each had him by one arm. Vance asked Plaintiff to stop

walking in the hallway near the chaplain’s office because Plaintiff was “talking under [his] breath

and tryen [sic] to adjust [his] left arm because of … nerve damage [he] ha[s] on [his] left side of

[his] back.” (Doc. No. 1 at 5). Plaintiff stopped walking and also stopped talking under his breath

pursuant to Vance’s instruction. Just after Plaintiff stopped, he looked up at Hicks who sprayed

the left side of Plaintiff’s face with pepper spray. Plaintiff was asked to start walking again and he

complied and was taken to segregation. All of these events took place within 75 feet of a video

camera outside the chaplain’s office. Hicks said that she sprayed Plaintiff because he was pulling

away from her and the other officers which is not true. Plaintiff was written up for disobeying a

direct order. Plaintiff pled guilty. Plaintiff has tried to get unit management and Captain Stewart

to go back and look at the camera footage that shows he was not pulling away from officers when

he was sprayed. They have not done so. Plaintiff claims that his left eye was damaged and, at the

time the Complaint was filed, he was still awaiting medical treatment through the sick call

procedure.

       Plaintiff admits that he did not file a grievance about the incident because “[he] was told

by staff that [he] could not.” (Doc. No. 1 at 10). Around May 10, 2018, “unit management” said

they would check on it and Captain Stewart said around May 13, 2018 that he would check on it.

(Doc. No. 1 at 10). Plaintiff also had family call Mountain View C.I. and they talked to the

superintendent who said they would check on it.

       Plaintiff asks that Defendants be terminated from NCDPS employment and at least $50,000

                                                  2
in damages.

(2)      Defendants’ Motion to Dismiss (Doc. No. 16)

         Defendants argue that Plaintiff’s claims are barred because Plaintiff failed to exhaust

administrative remedies prior to filing his Complaint, and the dismissal should be with prejudice

because the time to exhaust has expired without Plaintiff taking any action and amendment would

be futile.

         Plaintiff was required to exhaust his administrative remedies by using NCDPS’s three-step

procedure. Plaintiff does not assert that he completed or even attempted the administrative remedy

procedure. He never filed a grievance related to this Complaint. The only reason he gives for

failing to attempt to exhaust administrative remedies is that staff told him he could not. Assuming

Plaintiff was actually told something to this effect by a staff member, it was most likely in response

to a question about the discipline process for the incident, and not through the administrative

remedy procedure, as his guilty plea in the disciplinary matter foreclosed the possible avenue of

appeals as the basis for exhaustion of administrative remedies. Further, a statement by an unnamed

staff member did not prevent Plaintiff from pursuing the administrative remedy procedure.

Plaintiff was fully aware of the process because it is part of inmate orientation and Plaintiff has

filed three grievances unrelated to this matter during the time period during which this claim arose.1

A statement from a staff member does not rise to the level of having prevented Plaintiff from

pursuing the process. At most, it would have led him to believe that he would be granted no relief

if he filed a grievance. Even if that was his interpretation, he remained obligated to file a grievance

even if relief could not be granted under the administrated procedure remedy process. Assuming


         1
            These grievances were exhausted between April 1, 2017 and August 23, 2018. Defendants did not filed
these grievances as exhibits because they are confidential, but Defendants will produce these documents under seal if
Plaintiff disputes them or if the Court wishes to review them.
                                                         3
that unit management and Captain Stewart told Plaintiff that they would look into the incident on

May 10 and 13, 2018, Plaintiff gave them no time to conduct a review and respond, as he filed the

Complaint on May 16, 2018. While informal communication is encouraged by the administrative

remedy procedure as a means of resolving an issue without resorting to a formal grievance, the

informal attempt is merely an optional first act which is to be followed by the formal written

grievance and three-step appeal procedure which Plaintiff ignored.

       Defendants further argue that allowing Plaintiff to amend his Complaint is futile because

the PLRA requires exhaustion prior to the filing of a lawsuit. He cannot now exhaust his

administrative remedies because a grievance would be untimely under NCDPS Policy and

Procedures as more than 90 days have elapsed since the April 25, 2018 incident. Plaintiff cannot

cure this fatal flaw through amendment or dismissal and refiling so this matter should be dismissed

with prejudice.

(3)    Plaintiff’s Response (Doc. No. 20)

       Plaintiff has filed an unsigned Response in which he reiterates the allegations set forth in

his Complaint. He alleges that he talked to Captain Stewart about the incident after he was released

from segregation and Stewart said it would be looked into. After about two weeks, Stewart and

unit management told Plaintiff that they did not have time to go back and look at the camera

footage. After another week Plaintiff talked to unit management about writing a grievance.

Plaintiff was told he was not allowed to write a grievance at that time because he had pled guilty

to the write-up he received. He states that, “[e]ven though [he] didn’t go through the grievance

process, [he] feel[s] [he] was cruelly punished and excessive physical force was used to do so.”

(Doc. No. 20 at 3).

(4)    NCDPS Policy & Procedures (Doc. No. 16-1)

                                                 4
        NCDPS policy2 is to provide inmates an opportunity for administrative settlement of

grievances. Inmates are encouraged to use informal communications with responsible authorities

at the facility where the problem arose. When this method is not possible, there are formal channels

to communicate grievances.

        A standard written notification of the administrative remedy procedure is given to each

inmate as part of orientation. The notification instructs the inmate how and where to obtain a

grievance form. In addition, each inmate receives and oral explanation of the procedure and has

the opportunity to ask questions about the procedure. A copy of the administrative remedy

procedure is readily available to all inmates and staff and is posted in conspicuous locations

throughout the facility. The procedure is available to all inmates regardless of any disciplinary,

classification, or other administrative decisions affecting the inmate.

        The administrative remedy procedure has three steps. In Step 1, an inmate may submit a

formal written grievance to a Facility Head, designated screening officer, or any other staff

member. Screening is done within three days to determine if the grievance should be accepted,

rejected, or returned pursuant to Policy. A formal written response is made to the inmate within 15

days of the grievance’s acceptance. If the inmate is not satisfied with the Step 1 decision, he may

request relief from the Facility Head as Step 2. The facility head may investigate the grievance or

assign a staff member to do so. After completing the investigation, the Facility Head completes a

form indicating the decision and the reasons for the decision, and a formal written response is

made to the inmate within 20 days. If the inmate is not satisfied with the Step 2 decision, he may

appeal to the Secretary of Public Safety through the Inmate Grievance Examiner in Step 3. This



         2
           The Court takes judicial notice of this portion of NCDPS’s Policy and Procedures as a matter of public
record. See Fed. R. Ev. 201.
                                                         5
appeal must be made in writing within 24 hours of notification of the Step 2 decision. The

Executive Director or IGE reviews the grievance and an independent investigation may be

conducted. The IGE orders appropriate relief or denies a grievance then forwards any order to the

SPS within 20 days of the appeal, then the Director of Prisons forwards a written response to the

SPS. The SPS reviews the Director of Prisons’ comments and approves the decision of the IGE or

makes written findings that the ordered relief is not appropriate. The SPS’s final decision is

delivered to the inmate within 30 days of the IGE’s decision. If the inmate does not receive a timely

response at any level, the absence of a response is considered a denial from which the inmate can

appeal. Further, a grievance may be rejected if it challenges a disciplinary action or if “[t]here has

been a time lapse of more than ninety (90) days between the alleged event and submission of the

grievance.” (Doc. No. 16-1 at 5).

       II.     LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) determines only whether a claim is stated; “it

does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir.1992). A claim is stated if the

complaint contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In evaluating whether a claim is stated, “[the] court accepts

all well-pled facts as true and construes these facts in the light most favorable to the plaintiff,” but

does not consider “legal conclusions, elements of a cause of action, and bare assertions devoid of

further factual enhancement.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250,

255 (4th Cir. 2009). Nor does a court accept as true “unwarranted inferences, unreasonable

conclusions, or arguments.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 n. 26 (4th

                                                   6
Cir. 2009).

       III.    DISCUSSION

       The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust any “available”

administrative remedies before filing a section 1983 action. 42 U.S.C. § 1997e(a). The PLRA’s

exhaustion requirement applies to all inmate suits about prison life. Porter v. Nussle, 534 U.S. 516

(2002). Exhaustion is mandatory, and courts lack the authority to waive that requirement. Id. at

524; Jones v. Bock, 549 U.S. 199, 211 (2007). Although the PLRA does not define the term

“available,” the Fourth Circuit has held that “an administrative remedy is not considered to have

been available if a prisoner, through not fault of his own, was prevented from availing himself of

[the administrative remedy].” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). Exhaustion of

administrative remedies is mandatory even where the inmate claims that exhaustion would be

futile. Booth v. Churner, 532 U.S. 731, 741 n.6 (2001). Exhaustion must take place before the

commencement of the civil action in order to further the efficient administration of justice. Id. A

prisoner is not entitled to exhaust administrative remedies during the pendency of an action.

Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005); Freeman v. Francis, 196 F.3d 641, 645

(6th Cir. 1999). The PLRA requires “proper” exhaustion, that is, “using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the merits).’”

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th

Cir. 2002)).

       An inmate’s failure to exhaust administrative remedies is an affirmative defense so the

defendants bear the burden of proving that plaintiff failed to exhaust available administrative

remedies prior to filing a civil action. Jones, 549 U.S. at 216-17 (failure to exhaust administrative

remedies is an affirmative defense); Moore, 517 F.3d at 717 (a complaint may be dismissed on

                                                 7
exhaustion grounds so long as the inmate is first given the opportunity to address the issue). The

Supreme Court has recognized three potential situations that render administrative remedies

unavailable to a complaining inmate: (1) the administrative procedure operates as a dead end with

officers unable or consistently unwilling to provide any relief to aggrieved inmates; (2) an

administrative scheme is so opaque that it becomes, practically speaking, incapable of use; and (3)

prison administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation. Ross v. Blake, 136 S. Ct. 1850, 1860 (2016).

        Plaintiff states in his verified Complaint that he did not file a grievance about the incident

because “[he] was told by staff that [he] could not.” (Doc. No. 1 at 10). Defendants counter that

any such statement by staff members was “most likely” in response to a question about the

discipline process, for which the administrative remedy procedure is unavailable. (Doc. No. 16 at

4). They argue that Plaintiff knew about administrative remedy procedure from inmate orientation

and filing other grievances in unrelated incidents and, at most, such a statement would have led

Plaintiff to believe that he would be granted no relief if he filed a grievance. Even if that was his

interpretation, he remained obligated to file a grievance even if relief could not be granted under

the administrated procedure remedy process.

        Accepting Plaintiff’s allegations in his verified Complaint as true, he has adequately

alleged that prison officials misrepresented the unavailability of a grievance. See generally Ross,

136 S. Ct. at 1860 n. 3 (2016); see, e.g., Davis v. Hernandez, 798 F.3d 290, 295 (5th Cir. 2015)

(“Grievance procedures are unavailable ... if the correctional facility’s staff misled the inmate as

to the existence or rules of the grievance process so as to cause the inmate to fail to exhaust such

process” (emphasis deleted)); Pavey v. Conley, 663 F.3d 899, 906 (7th Cir. 2011) (“[I]f prison

officials misled [a prisoner] into thinking that ... he had done all he needed to initiate the grievance

                                                   8
              process,” then “[a]n administrative remedy is not ‘available’”). Defendants’ supposition that any

              statement by staff about grievance unavailability referred to the disciplinary proceeding is not

              supported by any evidence and does not overcome Plaintiff’s allegations in his verified Complaint

              which must be construed in his favor. Defendants have failed to satisfy the motion to dismiss

              standard, however, this does not preclude the filing of a properly supported motion for summary

              judgment. See Germain v. Shearin, 725 Fed. Appx. 225 (4th Cir. 2018) (vacating dismissal because

              plaintiff stated in his verified complaint that he completed all three steps of the administrative

              remedy process; those allegations must be accepted as true and draw all reasonable inferences in

              his favor, and defendant failed to meet the burden of proving that plaintiff did not complete the

              administrative review process).

                        V.     CONCLUSION

                        For the foregoing reasons, Defendants’ Motion to Dismiss All Claims, (Doc. No. 15), is

              denied.

                        IT IS, THEREFORE, ORDERED that Defendants Hughes, Vance, and Hicks’ Motion

              to Dismiss All Claims, (Doc. No. 15), is DENIED.


Signed: February 12, 2019




                                                              9
